Case 16-24486        Doc 35     Filed 03/11/19     Entered 03/11/19 15:15:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 24486
         Ansel Chester Yorke, Jr.
         Joy Ruthanne Best
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/29/2016.

         2) The plan was confirmed on 09/27/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/23/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-24486             Doc 35         Filed 03/11/19    Entered 03/11/19 15:15:11                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $15,390.00
           Less amount refunded to debtor                                $405.00

 NET RECEIPTS:                                                                                          $14,985.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,125.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $657.65
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,782.65

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 A/R Concepts , Inc                      Unsecured         400.00           NA              NA            0.00       0.00
 Advocate Medical Group                  Unsecured          10.00           NA              NA            0.00       0.00
 America's Financial Choice              Unsecured         314.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                     Unsecured           0.00           NA              NA            0.00       0.00
 Armor Systems Corporation               Unsecured      1,431.00            NA              NA            0.00       0.00
 Athletico Ltd                           Unsecured         100.00           NA              NA            0.00       0.00
 Blue Cross Blue Shield                  Unsecured           5.00           NA              NA            0.00       0.00
 Capital ONE BANK USA NA                 Unsecured         549.00           NA              NA            0.00       0.00
 Chase Bank                              Unsecured         100.00           NA              NA            0.00       0.00
 Check Into Cash                         Unsecured           0.00           NA              NA            0.00       0.00
 Check N Go                              Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago                         Unsecured      3,200.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      5,000.00       3,003.57        3,003.57           0.00       0.00
 Comcast                                 Unsecured         773.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         500.00        498.90          498.90           0.00       0.00
 Consumer Financial Services             Unsecured          65.00           NA              NA            0.00       0.00
 Consumer Financial Services             Secured       11,002.00       9,914.13        9,914.13      9,128.26     757.58
 Dish Network                            Unsecured           0.00           NA              NA            0.00       0.00
 Exeter Finance Corporation              Unsecured     20,000.00     28,262.59        28,262.59           0.00       0.00
 First Premier Bank                      Unsecured         455.00           NA              NA            0.00       0.00
 First Rate Financial                    Unsecured           0.00           NA              NA            0.00       0.00
 Global Payments                         Unsecured         112.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         225.00        547.86          547.86           0.00       0.00
 Illinois Department of Revenue          Unsecured         350.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured         375.00        788.05          788.05           0.00       0.00
 Illinois Dept of Revenue 0414           Priority       1,200.00       1,332.45        1,332.45        176.08        0.00
 Illinois Dept of Revenue 0414           Priority            0.00        208.00          208.00           6.50       0.00
 Illinois Tollway                        Unsecured      2,000.00       2,364.50        2,364.50           0.00       0.00
 IllinoisTollway                         Unsecured         440.00           NA              NA            0.00       0.00
 Instant Cash Advance                    Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service                Priority       1,500.00       1,013.49        1,013.49        133.93        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-24486             Doc 35       Filed 03/11/19    Entered 03/11/19 15:15:11                 Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal        Int.
 Name                                     Class    Scheduled        Asserted      Allowed         Paid           Paid
 Internal Revenue Service              Unsecured           0.00          183.55        183.55           0.00         0.00
 Jefferson Capital Systems LLC         Unsecured         357.00          357.43        357.43           0.00         0.00
 Joseph Zingman & Lara Segalite        Unsecured      1,500.00              NA            NA            0.00         0.00
 LOU Harris Company                    Unsecured         285.00             NA            NA            0.00         0.00
 Metro self storage                    Unsecured          81.00             NA            NA            0.00         0.00
 Michael Terenzio                      Unsecured           0.00             NA            NA            0.00         0.00
 Nicor Gas                             Unsecured         450.00          400.93        400.93           0.00         0.00
 NorthShore University Health System   Unsecured         120.00             NA            NA            0.00         0.00
 Peoples Energy Corp                   Unsecured         600.00          388.57        388.57           0.00         0.00
 RCN                                   Unsecured      2,058.00              NA            NA            0.00         0.00
 Seventh Avenue                        Unsecured         176.00             NA            NA            0.00         0.00
 Sprint                                Unsecured         872.00          871.83        871.83           0.00         0.00
 T-Mobile USA                          Unsecured         337.00             NA            NA            0.00         0.00
 T-Mobile USA                          Unsecured         697.00             NA            NA            0.00         0.00
 Value Auto Mart Inc                   Unsecured     10,735.00       10,860.92     10,860.92            0.00         0.00
 Webbank-Fingerhut                     Unsecured           0.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00              $0.00                   $0.00
       Mortgage Arrearage                                             $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                    $9,914.13          $9,128.26                 $757.58
       All Other Secured                                              $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                   $9,914.13          $9,128.26                 $757.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                      $0.00              $0.00                   $0.00
        All Other Priority                                        $2,553.94            $316.51                   $0.00
 TOTAL PRIORITY:                                                  $2,553.94            $316.51                   $0.00

 GENERAL UNSECURED PAYMENTS:                                  $48,528.70                   $0.00                 $0.00


 Disbursements:

           Expenses of Administration                                 $4,782.65
           Disbursements to Creditors                                $10,202.35

 TOTAL DISBURSEMENTS :                                                                                $14,985.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-24486        Doc 35      Filed 03/11/19     Entered 03/11/19 15:15:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
